DETAILED ACTION
The instant application having Application No. 16/766971 filed on 05/26/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 (lines 12-13) and claim 11 (lines 13-14) each recites the limitation “the first message”. However, there is insufficient antecedent base for this limitation in the claims. Based on the content of the claims and Applicant’s specification (see fig. 1b and the corresponding par.), it appears that the term “a first data packet” (claims 1 (line 7) and claim 11 (line 7)) should be replaced with “a first message” in order to provide a proper antecedent base for the limitation “the first message”. Appropriate correction is required.

For the purpose of examination, the term “a first data packet” (claims 1 (line 7) and claim 11 (line 7)), is interpreted as “a first message”.



Claims 2-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 2-10, 12-20 depend on claims 1 and 11 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 1 and 11. 

Allowable Subject Matters
Claims 1-20 would be allowed if the pending claim objections/rejections are overcome. The following is an examiner’s statement of reasons for allowance.


Claims 1, 11 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “decoding the second message, based on a received third signal comprising the first message from the first UE, wherein the third signal is received using a third time-frequency resource indicated by the first transmission pattern” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, MediaTek Inc., “Grant-free Scheduling and retransmission schemes for UL URLLC Document for: Discussion and Decision”, R1-1710835, 27th - 30th June 2017. (From Applicant’s IDS) discloses “(fig. 5 and 3.1.2 UE Multiplexing), Within a time/frequency region configured for URLLC UE transmission, UEs can be multiplexed in time, frequency or code (for instance, using UE specific DMRSs). Time and frequency multiplexing allows avoiding UE collisions if the number of UEs remains below a threshold. Above this threshold code based multiplexing allows UE transmission detection within the same time/frequency resources. Figure. 5 represents time/frequency multiplexing of an URLLC region spanning over three frequency units at any given time. For both options “symmetric/asymmetric repetitions”, up to three UEs can be configured to coexist without collision but if restricted to the 1st transmission, it can easily be seen from Figure 5. that asymmetric repetitions allows for 3x more users that can be MUX without collision on the 1st transmission than compared to asymmetric repetitions. Given that the 2nd transmission are rarely used (for BLER target <10% on the 1st transmission), therefore Asymmetric repetitions allows for higher MUX capacity”.


However, MediaTek Inc fails to disclose at least the claim limitations “decoding the second message, based on a received third signal comprising the first message from the first UE, wherein the third signal is received using a third time-frequency resource indicated by the first transmission pattern”. Thus, MediaTek Inc does not disclose or render obvious the above underlined limitations as claimed. Claims 2-10, 12-20 are also allowed since they depend on claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
InterDigital Communications, “Scheduling and Support for service multiplexing”, R1-1610090, 10-14 Oct 2016 (From Applicant’s IDS).
US Patent Publications:
Salem et al. (US 2019/0075581 A1).
Cao et al. (US 2017/0288817 A1).
Cao et al. (US 2018/0167182 A1).
Amuru et al. (US 2018/0070335 A1).
Chen et al. (US 2018/0035470 A1).
Islam et al. (US 2018/0324830 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463